UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

James M. Jackson,

Plaintiff,

V. Case No. 2:18-cv-1319
Stuart Hudson, et al, Judge Michael H. Watson

Defendants. Magistrate Judge Deavers

OPINION AND ORDER

Plaintiff, James M. Jackson, Jr., is a state inmate proceeding without the
assistance of counsel. He brings this action under 42 U.S.C. § 1983 against
Defendants Stuart Hudson (Director of the Ohio Department of Rehabilitation and
Corrections), Trayce Thalheimer (Chairperson of the Ohio Board Authority),
Kathleen Kovach, Ellen Venters, RF Rauschengerg, Mark Houk, Alicia
Handwerk, Shirley Smith, Dr. T. Reveal, Ron Nelson, Jr., Lisa Hunter, and the
Ohio Adult Parole Authority (collectively, “Defendants”).1 Compl., ECF No. 3.
Defendants moved to dismiss Plaintiff's case for failure to state a claim, for lack
of jurisdiction, and for lack of standing. Mot., ECF No. 9. On June 17, 2019,
Magistrate Judge Deavers issued a Report and Recommendation (“R&R”)

recommending the Court grant in part and deny in part Defendants’ motion.

 

' Although unclear from the record, it seems (and the Court assumes for the purposes
of this Opinion) that all individual Defendants aside from Hudson are members of the
Ohio Adult Parole Authority.

 
R&R, ECF No. 18. Defendants timely objected to portions of the Magistrate
Judge’s R&R, ECF No. 19, and Plaintiff responded, Resp., ECF No. 20. For the
following reasons, the Undersigned SUSTAINS Defendants’ objection, GRANTS
Defendants’ motion to dismiss for failure to state a claim, Mot., ECF No. 9, and
DISMISSES Plaintiff's Complaint.
I. BACKGROUND

Plaintiffs § 1983 claim rests on Defendants’ alleged “fail[ure] to provide a
meaningful statutory mandated parole eligibility/suitability hearing.” Compl. 5,
ECF No. 3. Plaintiffs parole hearing was insufficient, he says, for two reasons.
First, “information provided by Ms. Lisa Hunter, Institutional Parole Officer...was
considered by the parole board to be of a mental health nature,” but “Ms. Hunter
is not a qualified individual by standards set forth by the State of Ohio to
determined [sic] mental health fitness to reenter society.” fd. Second, “past
criminal history going back to when plaintiff was 12 years of age is of an
erroneous nature and is part of plaintiff's juvenile record,” and it “fail[s] to
highlight the improvements made by plaintiff in his rehabilitation process.” /d. To
remedy these alleged deficiencies, Plaintiff requests a new parole hearing, a
mental health and psychological evaluation by a licensed and qualified
practitioner, and that “erroneous and outdated information not be used in his
parole decision.” /d. at 6.

Defendants moved to dismiss Plaintiffs claim on several bases. They

asserted that Plaintiff failed to state a claim for relief because he did not allege

Case No. 2:18-cv-1319 Page 2 of 10

 
that the Parole Board knowingly relied on false information when it made its
parole determination. Mot. 4-6, ECF No. 9. For the same reason, Defendants
argued that the Court lacks jurisdiction under § 1983. fd. Additionally, they
contended that the Adult Parole Authority could not be sued under § 1983
because it is not a “person” under the statute. /d. at 6. They also argued that
Defendant Thalheimer must be dismissed because Plaintiff did not allege that
Thalheimer personally participated in the alleged deprivation of Plaintiff's
constitutional rights. /d. at 6~8. Finally, Defendants asserted that Plaintiff failed
to establish Article Ill standing because he did not demonstrate that the harm he
alleged was traceable to any named defendant. /d. at 8~9. Plaintiff opposed
Defendants’ motion to dismiss. Resp., ECF No. 15.

Magistrate Judge Deavers recommended granting the motion to dismiss
Defendants Adult Parole Authority and Thalheimer from the lawsuit but denying
the motion to dismiss for failure to state a claim, lack of jurisdiction, and lack of
standing. R&R 8-9, ECF No. 18. She notified the parties of their right to file
objections to the R&R pursuant to 28 U.S.C. § 636(b)(1). Id. at 9. And she
advised the parties that the failure to object to the R&R within fourteen days
would result in a waiver of the right to de novo review by the District Judge and
waiver of the right to appeai the decision of the District Court adopting the R&R.
Id.

Defendants timely objected to only the Magistrate Judge’s

recommendation to deny the motion to dismiss for failure to state a claim. Obj.,

Case No. 2:18-cv-1319 Page 3 of 10

 
ECF No. 19. Plaintiff opposed Defendants’ objection, Resp., ECF No. 20, but did
not file any of his own objections.

Defendants’ sole objection is now ripe for review.

ll. © STANDARD OF REVIEW

Under Rule 72(b), the Court reviews de novo any part of the Magistrate
Judge’s disposition to which a party has properly objected. Fed. R. Civ. P.
72(b)(3). The Court may accept, reject, or modify the R&R, receive further
evidence, or return the matter to the Magistrate Judge with instructions. /d.

Defendants object to the Magistrate Judge’s recommendation to deny their
motion to dismiss for failure to state a claim under Federal Rule of Procedure
Rule 12(b)(6),? contending that Plaintiffs complaint contains only conclusory
allegations devoid of any factual support. A claim survives a motion to dismiss
under Rule 12(b){6) if it “contain[s] sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). “The plausibility standard is not akin to a ‘probability
requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” /d. This standard “calls for enough fact to raise a reasonable

 

? Defendants variously frame their argument as one going to the Court's jurisdiction to
hear Plaintiff's claim and as one going to Plaintiff's failure to state a claim under Rule 8’s
plausibility standard. The Magistrate Judge recommended finding that the Court does
have jurisdiction and that Plaintiff's allegations are sufficient to state a claim. R&R 5-6,
ECF No. 18. Because Defendants’ jurisdiction arguments really hinge on whether
Plaintiff's allegations meet Rule 8’s plausibility standard, this Opinion and Order does
not separately address jurisdiction.

Case No. 2:18-cv-1319 Page 4 of 10

 

 
expectation that discovery will reveal evidence of [unlawful conduct.” Belf Att.
Corp. v. Twombly, 550 U.S. 544, 556 (2007). A complaint’s “[flactual allegations
must be enough to raise a right to relief above the speculative level, on the
assumption that ail the allegations in the complaint are true (even if doubtful in
fact).” fd. at 555 (internal citations omitted),

A pro se litigant’s pleadings must be, and in this instance are, construed
liberally and held to less stringent standards than formal pleadings drafted by
attorneys. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). Still, even “the
lenient treatment generally accorded to pro se litigants has limits.” Pilgrim v.
Littlefield, 92 F.3d 413, 416 (6th Cir. 1996). Just like any other plaintiff, pro se
plaintiffs must allege more than “naked assertion{s]"—-they must provide enough
factual enhancement to make their claim not just possible, but plausible.
Twombly, 550 U.S. at 557.

Hl. ANALYSIS

Plaintiff's procedural due process claim rests on the following allegations:
(1) the parole board relied on information provided by an institutional parole
officer, Ms. Hunter, who was not qualified by Ohio standards to determine health
fitness to reenter society; and (2) the parole board relied on Plaintiff's juvenile
criminal history going back to when he was 12 years of age, which was “of an
erroneous nature” and “failed to highlight the improvements made by plaintiff in
his rehabilitation process.” Compl. 5, ECF No. 3. In their objection, Defendants

argue that Plaintiff's allegations are insufficient to state a claim because they

Case No. 2:18-cv-1319 Page 5 of 10

 
assert only that Defendants relied on irrelevant or inappropriate, rather than
knowingly false, information as required to assert a procedural due process claim
in the context of a parole hearing. Additionally, Defendants contend that
Plaintiff's assertion that his juvenile criminal history “is of an erroneous nature” is
too conclusory to clear the plausibility hurdle. The Undersigned agrees with
Defendants.

It is well established that Ohio prisoners have “no constitutional or statutory
right to parole.” State ex rel. Keith v. Ohio Adult Parole Auth., 2014-Ohio-4270,
{] 24, 141 Ohio St. 3d 375, 379, 24 N.E.3d 1132, 1137 (quoting State ex rel.
Henderson v. Ohio Dep't of Rehab. & Corr., 1998-Ohio-631, 81 Ohio St.3d 267,
268, 690 N.E.2d 887). Because parole decisions, under Ohio statute, are
discretionary, “a potential parolee [is] not deprived of life, liberty, or property by
being denied parole” and cannot “invoke due process to challenge” the merits of
a parole decision. /d. J 20. They can, however, raise certain procedural
challenges to the methods used to reach a parole decision. As the Sixth Circuit
has explained, “where a prisoner does not claim immediate entitlement to
parole. . . but instead lodges a challenge to the procedures used during the
parole process as generally improper or improper as applied in his
case. . . such a challenge [is] cognizabie under section 1983.” Dotson v.
Wilkinson, 329 F.3d 463, 472 (6th Cir. 2003).

Not every procedural challenge is cognizable under § 1983, though. The

Constitution requires only that a potential parolee be provided “an opportunity to

Case No. 2:18-cv-1319 Page 6 of 10

 
be heard and. . . a statement of the reasons why parole was denied.”
Swarthout v. Cooke, 562 U.S. 216, 220 (2011) (citation omitted). States may
establish “their own procedural statutes and regulations on parole. . . asa
matter of state law,” but the failure to follow those state regulations do not give
rise to a “federa/ due process” challenge. Sweeton v. Brown, 27 F.3d 1162, 1165
(6th Cir. 1994). So although Ohio provides its own statutory factors that must
guide the parole board’s discretionary determination, see Ohio Admin. Code
5120:1—1-—07(B), those factors do not set a new baseline for federal procedural
due process requirements and thus do not provide a basis for a procedural due
process challenge. See Jergens v. Ohio Dep’t of Rehab. & Corr. Adult Parole
Auth., 492 F. App’x 567, 571 & n.5 (6th Cir. 2012) (“[T]he question of which due
process requirements apply is one of federal law, not state law.” (alterations
omitted) (quoting Cooke, 562 U.S. at 862 n.*)).

This Court has recognized that even though Ohio prisoners have no liberty
interest in parole itself, they do possess a liberty interest in being free from
“parole decisions. . . made in reliance on information that the Parole Board
[knew was] inaccurate or ha[d] reason to know [was] inaccurate.” Kinney v.
Mohr, No. 2:13-CV-1229, 2015 WL 1197812, at *4 (S.D. Ohio Mar. 16, 2015);
see also Solly v. Mausser, No. 2:15-CV-956, 2018 WL 1070504, at *3 (S.D. Ohio
Feb. 27, 2018) (inmates have a right to parole determinations made in reliance
on “accurate parole records”); Jergens, 492 F. App’x at 571 n.5 (“Neither this

decision nor any binding circuit precedent. . . forecloses the possibility that, in

Case No. 2:18-cv-1319 Page 7 of 10

 
an appropriate case, a parole board’s reliance on unconstitutional factors—or
even on false information in the parole file—could constitute a due-process
violation.”). A decision made on knowingly false information would constitute a
“wholly arbitrary decision-making process” that offends due process. Jergens,
492 F. App’x at 571 n.5.

To state a procedural due process claim, then, a potential parolee’s
complaint must point to “verifiable errors” contained in the parole file that the
parole board knowingly relied on to make its determination. Kinney v. Mohr, No.
2:13-cv-1229, 2015 WL 1197812, *4 (S.D. Ohio March 16, 2015). For example,
the plaintiff in Kinney alleged that his parole records falsely stated he was
previously denied parole because he raped and shot a female victim and
premeditated killing three other victims by shooting them in the head. /d. at *2.
He aiso alleged that after he notified the parole board of these errors, presenting
them with an autopsy report and a hearing transcript that contradicted the
record’s statements, the parole board nonetheless failed to correct them. /d.
The court found that these allegations were specific enough to state a procedural
due process claim. /d.; see also Keith, 2014-Ohio-4270, ¥ 30 (recognizing a
procedural due process claim when the plaintiff pointed to “substantive errors in
the record that” the parole authority was aware of but failed to correct and which
“may have infiuence[d] the [parole authority’s] consideration of his parole’). [In
contrast, Jergens concluded that the plaintiff's allegation that the parole board

relied on “false information [in his] criminal record and history” was too vague to

Case No. 2:18-cv-1319 Page 8 of 10

 

 

 
make out a claim. 492 F. App’x at 571 n.5 (citing Jones v. Ray, 279 F.3d 944,
946 (11th Cir. 2001)); see also Solly v. Mausser, No. 2:15-cv-956, slip op. at 5~6
(S.D. Ohio Nov. 6, 2015) (dismissing a procedural due process claim when the
plaintiff “allege[d] that Defendants relied on false information in denying him a
meaningful parole hearing” but did “not describe the nature of the false
information or how it was used against him’).

Plaintiffs Complaint does not allege any specific “verifiable error’ that
Defendants knowingly used to make their parole determination. Rather, Plaintiff
alleges merely that the criminal history contained in his record was “of an
erroneous nature” and “failed to highlight the improvements [he] made. . . in
his rehabilitation process,” Compl. 5, ECF No. 3. This “[nJaked assertion[],” /qbal,
556 U.S. at 678, is insufficient to state a plausible claim for relief. Indeed,
Plaintiff's contention that his record does not adequately account for his
improvements demonstrates that his ultimate concern may be not with the
veracity of his criminal! record at all but rather with Defendants’ reliance on it even
though—in Plaintiffs view—it does not adequately account for his rehabilitation.
But whether Defendants’ parole decision was informed by a full picture of
Plaintiff's rehabilitation is not a question that falls within the province of
procedural due process. All that matters from a procedural due process
standpoint is whether the parole authority knowingly relied on false information.
Because Plaintiff fails to present any “specific factual allegations” about errors in

his record or Defendants’ knowing reliance on them, Harden-Bay v. Rutter, 524

Case No. 2:18-cv-1319 Page 9 of 10

 
F.3d 789, 796 (6th Cir. 2008), he fails to state a plausible claim under § 1983 for
violations of procedural due process.

Finally, Plaintiffs additional ailegation—that the institutional parole officer
was not qualified under Ohio law—cannot support a procedural due process
claim, because it hinges on State-mandated procedures rather than federal
constitutional requirements. See Sweeton, 27 F.3d at 1165.

IV. CONCLUSION

For these reasons, the Court SUSTAINS Defendants’ objection, Obj., ECF
No. 19, and GRANTS Defendants’ motion to dismiss for failure to state a claim,
Mot., ECF No. 9. Additionally, because no party objected to the Magistrate
Judge’s recommendations to dismiss the case for lack of standing or to dismiss
Defendants Adult Parole Authority and Thaltheimer from the lawsuit, the Court
ADOPTS those recommendations without conducting a de novo review.
Because no additional claims remain, Plaintiff's case is DISMISSED without
prejudice.

The Clerk is DIRECTED to terminate ECF Nos. 9 and 18.

Unidbileton

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

iT S SO ORDERED.

 

Case No. 2:18-cv-1319 Page 10 of 10

 
